Citation Nr: 0411586	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypercholesterolemia.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypokalemia.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulosis.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypothyroidism.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney disease.

9.  Entitlement to an increased rating for pancreatitis, 
currently assigned a 10 percent evaluation.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1957 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
2001, which denied a higher rating for pancreatitis and a 
total disability rating based on individual unemployability 
(TDIU rating).  The rating decision also denied service 
connection for diabetes mellitus, hypercholesterolemia, 
hypokalemia, diverticulosis, hypothyroidism, depression, 
hypertension, and kidney disease.  However, although the 
veteran referred to service connection in her claim, she 
contends that these disabilities are due to the pancreatitis 
for which she is in receipt of compensation under 38 U.S.C.A. 
§ 1151, and the issues have been framed to reflect the 
correct basis of the claim.  Because the claims have been 
addressed by both the RO and the veteran in the context of 
whether they resulted from the VA surgery and/or ensuing 
pancreatitis, she is not prejudiced by our deciding the case 
at this time on the merits.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

In the October 1998 rating decision which granted 
compensation under 38 U.S.C.A. § 1151 for pancreatitis, the 
RO assigned an effective date in January 1998, based on the 
date of claim.  However, the correct effective date for 
benefits based on 38 U.S.C.A. §  1151 is the date the injury 
or aggravation occurred if a claim is received within one 
year.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).  In this 
case, the injury occurred in September 1997 and the claim was 
received in January 1998, within a year of the injury.  
However, the effective date issue is not currently before the 
Board, and the matter is referred to the RO for appropriate 
action.  

As will be discussed in the remand section at the end of the 
present Board decision, issues numbered 7 through 10 on the 
title page are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As to those 
issues, the VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  Diabetes mellitus increased in severity as a result of 
pancreatitis suffered in September 1997.

2.  Hypercholesterolemia and depression, if present, pre-
existed the September 1997 VA hospitalization, and did not 
increase in severity as a result of pancreatitis.

3.  Hypokalemia and diverticulitis are not currently shown.

4.  Hypothyroidism was not caused or worsened by 
pancreatitis.


CONCLUSIONS OF LAW

1.  A portion of the veteran's current diabetes mellitus is 
proximately due to or the result of pancreatitis.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.310 (2003).

2.  Hypercholesterolemia, hypokalemia, diverticulosis, 
hypothyroidism, and depression are not proximately due to or 
the result of pancreatitis.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Background

The veteran had active service from May 1957 to July 1958.  

In September 1997, the veteran was hospitalized in a VA 
facility for an endoscopic retrograde 
cholangiopancreatography (ERCP) due to a suspected pancreatic 
abnormality on a computerized tomography (CT) scan.  The 
examination was negative.  However, the veteran developed 
post-ERCP acute pancreatitis with pseudocysts, and numerous 
complications including pneumonia and sepsis.  She was 
transferred to Vanderbilt University Hospital in September 
1997, where she remained hospitalized until December 1997 for 
treatment of pancreatitis and complications.  

In a rating decision dated in October 1998, she was granted 
compensation under 38 U.S.C.A. § 1151 for pancreatitis, 
assigned a 10 percent rating.  In January 2001, she submitted 
a claim for an increased rating for pancreatitis, and also 
claimed compensation for diabetes mellitus, 
hypercholesterolemia, hypokalemia, diverticulosis, 
hypothyroidism, depression, hypertension, and kidney disease, 
all as a result of the ERCP procedure in September 1997.  She 
also said she had not worked since the procedure and 
submitted a formal TDIU claim in March 2001.  

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate her claims addressed in 
the main portion of the Board decision.  As to those issues, 
identified relevant medical records have been obtained, and 
additional VA examinations are not necessary to decide the 
claims.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to these issues.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Disability compensation may be paid, pursuant to 38 U.S.C. 
§ 1151 and 38 C.F.R. § 3.310, for disability which is 
proximately due to or the result of a disability for which 
compensation is payable under section 1151.  VAOPGCPREC 8-97; 
see also Allen v. Brown, 7 Vet.App. 439 (1995).  The general 
counsel opinion specifically states that the new amendments 
to 38 U.S.C.A. § 1151, effective in October 1997, would not 
affect the analysis in the opinion.  VAOPGCPREC 8-97.

II.  Individual issues

A.  Diabetes mellitus

VA medical records dated from 1989 to 1992 show the presence 
of diabetes mellitus beginning in 1992.  VA records dated 
from 1995 to 1996 show her continued treatment for non-
insulin dependent diabetes mellitus (NIDDM).  

When admitted to the VA hospital in September 1997, a history 
of Type II diabetes mellitus for 5 years was noted.  Her 
blood glucose level shortly after admission was 326, with a 
normal range of 75 to 110.  

According to the discharge summary from Vanderbilt Hospital 
dated in December 1997, the veteran had previously been on an 
oral hypoglycemic agent for her diabetes mellitus, but had 
now been started on insulin, which was to continue after her 
discharge.  

On a VA examination of October 1998, it was noted that her 
diabetes had worsened after the pancreatitis, and now 
required insulin.  Previously, it had been controlled with 
oral hypoglycemic agents.  

R. Hood, M.D., wrote, in a letter dated in December 1999, 
that the veteran had had fairly mild diabetes for a number of 
years until she developed an episode of pancreatitis in 1997, 
which accelerated her diabetes.  

On a VA examination in April 2001, the examiner noted that 
there was no clear link between the veteran's various 
maladies and pancreatitis.  The onset of her diabetes had 
been before the pancreatitis, and while it was theoretically 
feasible that significant pancreatic injury could worsen 
glucose metabolism, there was no evidence for this having 
happened.  

However, the Board notes that while her diabetes mellitus was 
managed with oral medication before the pancreatitis, since 
then, she has required insulin, evidence of worsening glucose 
metabolism.  Moreover, the previous VA examination in October 
1998, as well as Dr. Hood's December 1999 letter, indicated 
that her diabetes mellitus had increased in severity as a 
result of the severe pancreatitis in 1997.  

In view of these factors, the Board finds that compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus, on the basis 
of aggravation, is warranted.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.310; VAOPGCPREC 8-97; Allen, supra.  Thus compensation 
for diabetes mellitus as if service-connected is granted.  
The benefit of the doubt has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  



B.  Hypercholesterolemia; hypokalemia

According to a clinical history provided in connection with a 
pathology report of a specimen obtained from a renal biopsy 
in April 1995, the veteran had high cholesterol of 300.  At 
the time of the September 1997 admission to a VA hospital, 
her cholesterol was 261.  Three days later, her cholesterol 
was 128, and numerous other cholesterol levels obtained 
during that hospitalization and the succeeding 
hospitalization in Vanderbilt showed cholesterol levels of 
less than 200.  

Numerous blood potassium levels were obtained during the VA 
hospitalization in September 1997.  Most of the findings were 
within the normal range of 3.6 to 5; however, on several 
occasions, low levels ranging from 2.8 to 3.4 were obtained, 
and on at least one occasion, the potassium level was 
elevated, to 5.3.  

When initially seen by W. Maynard, M.D., in January 1998, the 
veteran said that she had had cholesterol levels of 256 in 
the past, and the problem list at that time included 
hypercholesterolemia.  In his March 1998 letter, Dr. Maynard 
wrote that the veteran's findings included severe 
hypercholesterolemia, and renal insufficiency with abnormal 
creatinine, albumin, and hypokalemia.  Diagnoses included 
hypercholesterolemia and renal disease, but not hypokalemia.  
Subsequent records do not show the presence of 
hypercholesterolemia or hypokalemia, except by history, 
although on the October 1998 VA examination, the veteran said 
she was taking medication for her hypercholesterolemia.  

In general, abnormal laboratory findings reflect symptoms, 
rather than disabilities, and the hypokalemia noted in March 
1998 was described as a symptom of renal disease, rather than 
a separate disease entity.  Further, as early as 1995, well 
below the pancreatitis episode, the veteran's cholesterol was 
noted to be 300, and no higher level has since been shown.  
Additionally, neither hypercholesterolemia nor hypokalemia 
has been specifically associated with the pancreatitis, 
according to the medical evidence.  Moreover, records after 
1998 do not show the current presence of hypokalemia.  
Hypercholesterolemia has similarly not been shown, although 
there is evidence that she is taking medication for her 
cholesterol.  

Thus, hypercholesterolemia, if present, is not shown to be a 
separate disability; high cholesterol was shown well before 
the September 1997 hospitalization; and there is no specific 
evidence of an increase in severity of hypercholesterolemia 
during the hospitalization, or as a result thereof.  For 
these reasons, compensation for hypercholesterolemia is not 
warranted.  Hypokalemia is not shown to have been a separate 
disability, nor is it shown to be currently present.  Without 
a disability, there can be no entitlement to compensation.  
See Degmetich v. Brown, 104 F.3d 1328 (1997).  

The weight of the credible evidence establishes that the 
veteran's hypercholesterolemia and hypokalemia were 
laboratory findings, and not separate disabilities, and not 
caused or aggravated by pancreatitis.  As the preponderance 
of the evidence is against the claim for compensation, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

C.  Diverticulosis

A computerized tomography (CT) scan of the abdomen in August 
1997 was suggestive of a bladder diverticulum.  Records of 
the September 1997 VA hospitalization, the Vanderbilt 
hospitalization from September 1997 to December 1997, and 
private outpatient treatment records dated from 1998 to 2000 
make several references to a history of diverticulitis.  On 
the VA examination in October 1998, the veteran said that she 
had undergone a colonoscopy the previous month, and that no 
lesions had been found.  On the VA examination in April 2001, 
her prior history was noted to include diverticulosis which 
had been incidentally noted on colonoscopy.  The examiner 
noted that there was no link between her pancreatitis and any 
colon condition.

This medical evidence, which shows a history of 
diverticulitis reported during the September 1997 
hospitalization, with no active findings shown at that time 
or subsequently, does not show the current presence of 
diverticulosis.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich, supra.  
Moreover, the VA examination in April 2001 found that there 
was no link between diverticulosis and pancreatitis, and the 
evidence does not otherwise suggest a causal connection to 
the September 1997 hospitalization.  

The weight of the credible evidence establishes that 
diverticulosis was not caused or aggravated by pancreatitis.  
As the preponderance of the evidence is against the claim for 
compensation, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.    

D.  Hypothyroidism

VA medical records dated from 1989 to 1992 show that when 
initially seen in October 1989, the veteran was noted to have 
been taking Synthroid for two years, but from her history, it 
was thought that the medication had been started under 
questionable circumstances.  She said she now had been 
feeling hot, sweaty, nervous, and jumpy.  Her reflexes were 
brisk.  Her thyroid medication was discontinued, and her 
thyroid levels were followed for several months.  In March 
1990, her thyroid function tests were normal, she was 
clinically euthyroid, and she was discontinued from the 
endocrinology clinic.  No mention of a thyroid condition, 
either past or present, was noted in the summary of the 
September 1997 VA hospitalization.  

During the Vanderbilt hospitalization from September to 
December 1997, the veteran was discovered to be hypothyroid, 
and medication was begun, and Dr. Maynard's records dated 
from 1998 to 2000 continue to show medication for her thyroid 
condition.  

In his December 1999 letter, Dr. Hood wrote that the 
veteran's diabetes mellitus and other multiple medical 
problems were accelerated by the pancreatitis.  However, on 
the VA examination in April 2001, the examiner specifically 
noted that there was no link between the pancreatitis and her 
thyroid condition.  This explicit mention of the thyroid 
condition in the opinion carries more weight than the general 
reference to other medical conditions.  Thus, the weight of 
the evidence shows that her thyroid condition was not caused 
or aggravated by the pancreatitis.  As the preponderance of 
the evidence is against the claim for compensation, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

E.  Depression

VA medical records dated from 1989 to 1992 show that in 
December 1989, the veteran was noted to be nervous, with 
crying spells, and was to be referred to a psychiatric 
consultation for depression.  At the time of admission to the 
VA hospital in September 1997, a history of depression 
requiring hospitalization in 1992 was noted, and this history 
has been reported on numerous other occasions.  In February 
1998, Dr. Maynard noted that she appeared somewhat depressed, 
and the assessment and plan included a question of 
depression, to be followed closely.  

However, the remaining records do not show a current 
diagnosis of depression, although a history of depression was 
noted from time to time.  Moreover, the history refers to a 
hospitalization for depression in 1992, and there is no 
medical evidence of depression associated with the 
pancreatitis or otherwise with the September 1997 
hospitalization.  Additionally, because there is no current 
diagnosis of depression, or a link between a history of 
depression and the 1997 pancreatitis, it is not necessary to 
obtain the report of the 1992 hospitalization.  The weight of 
the evidence shows that depression was not caused or 
aggravated by the pancreatitis.  As the preponderance of the 
evidence is against the claim for compensation, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypercholesterolemia, hypokalemia, diverticulosis, 
hypothyroidism, and depression is denied.




REMAND

With respect to the remaining issues, the veteran contends 
that she has kidney disease resulting from the ERCP 
procedure.  The RO developed this issue as whether new and 
material evidence has been received to reopen a claim for 
service connection for kidney disease; however, the previous 
RO decision, in June 1996, addressed service connection for 
kidney disease, whereas the veteran currently claims 
entitlement based on the September 1997 surgery and resulting 
pancreatitis.  As such, it is a new claim under 38 U.S.C.A. 
§ 1151, and must be decided on a de novo basis.  

Additional development of the evidence should be undertaken 
prior to a decision on the issues of compensation for 
hypertension and kidney disease, an increased rating for 
pancreatitis, and a TDIU rating.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Specifically, an examination 
should be conducted which specifically identifies the 
symptoms of pancreatitis.  In addition, although the veteran 
clearly had hypertension and kidney disease prior to the 
episode of pancreatitis in 1997, during the September 1997 
hospitalization she was also noted to have hypertensive 
urgency, and the discharge summary noted that the difficulty 
in controlling her blood pressure was thought to be due to 
her agitation and pain.  Whether this resulted in a permanent 
increase in the severity of her hypertension is not shown.  
Likewise, the evidence does not show whether her kidney 
disease increased in severity as a result of the pancreatitis 
in 1997.  In this regard, subsequent to that event, she her 
kidney disease progressed to the extent where dialysis and 
eventually a kidney transplant were required.  Neither Dr. 
Hood's December 1999 letter nor the April 2001 VA examination 
address this matter with adequate specificity.   See 
8 U.S.C.A. § 1151; 38 C.F.R. § 3.310; VAOPGCPREC 8-97; Allen, 
supra.  As a result, updated service treatment records should 
be obtained, and VA examinations with a medical opinion 
should be provided.  

Accordingly, the remaining issues are remanded for the 
following action:

1.  The RO should ask the veteran to 
identify any records of treatment (not 
previously submitted) for kidney disease 
and/or hypertension from February 1996 to 
September 1997, and for kidney disease, 
hypertension, and pancreatitis from 
September 2000 to the present.  The RO 
should then obtain copies of the related 
medical records.

2.  The veteran should then undergo a VA 
examination by the appropriate specialist 
to determine the severity of pancreatitis.  
All symptoms specifically associated with 
this disease should be specifically 
identified.  The claims folder must be 
provided to and reviewed by the examiner.  
The examiner should also identify which 
symptoms noted in the outpatient records 
dated from January 2000 to the present are 
associated with pancreatitis.  

3.  The RO should also have the veteran 
undergo a VA examination by the 
appropriate specialist to determine 
whether hypertension and/or kidney 
diseases increased in severity as a result 
of the September 1997 episode of severe 
pancreatitis.  The claims folder must be 
provided to and reviewed by the doctor.  
Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether an increase in severity 
occurred, with a discussion as to whether 
the hypertensive urgency noted in 
September 1997 resulted n a permanent 
increase in severity of hypertension, and 
whether the progression of kidney disease 
which occurred after the September 1997 
hospitalization was wholly or partially 
due to the September 1997 episode of 
pancreatitis.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should readjudicate the 
claims for compensation under 38 U.S.C.A. 
§ 1151 for hypertension and kidney 
disease, an increased rating for 
pancreatitis, and a TDIU rating.  If the 
claims remain denied, the RO should 
provide the veteran and her representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



